ORDER
This matter came before the Supreme Court pursuant to an order issued to both parties directing them to appear and show cause why the issues raised in this appeal should not be summarily decided. The plaintiff has appealed from a Superior Court order that denied the plaintiff’s request for declaratory relief and also a finding that the defendant was entitled to $100,000 in uninsured motorist coverage pursuant to his policy.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument it is the conclusion of this court that cause has not been shown. At the time of the events giving rise to this controversy, section 27-7-2.1(A)(3) directed the insurer to notify the policy holder of the availability of uninsured motorist coverage equal to the liability coverage in the policy. The trial justice found that the insurer failed to meet its obligation. The fact that the policy was issued pursuant to the Rhode Island Risk *1019Pool Plan and the agent producing the policy was not the plaintiffs regular agent does not relieve the insurer of its obligation under the statute.
For these reasons the plaintiffs appeal is denied and dismissed, the order appealed from is affirmed and the papers of the case are remanded to the Superior Court.